Citation Nr: 0833826	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  05-41 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for depression, to include 
as secondary to service-connected right hip disability and 
low back disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel

INTRODUCTION

The veteran had active service from July 1979 to December 
1979.  The veteran also had subsequent periods of National 
Guard duty.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of a 
Department of Veterans Affairs (VA), Regional Office (RO), 
that, in pertinent part, denied the above claim.

In March 2008, the veteran testified at a personal hearing 
over which the undersigned Acting Veterans Law Judge presided 
while at the RO.  

This matter was previously before the Board in May 2008, at 
which time it was remanded for additional development.  

It is noted that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Depression is not manifested as a result of the veteran's 
period of active service, is not the result of a service-
connected disease or injury, and was not manifested to a 
compensable degree within any applicable presumptive period.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
depression, to include as secondary to service-connected 
right hip disability and low back disability, have not been 
met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letters dated in June 2004, June 2005, March 2006, May 
2007, August 2007, and May 2008, the veteran was notified of 
the evidence not of record that was necessary to substantiate 
her claim.  She was told what information that she needed to 
provide, and what information and evidence that VA would 
attempt to obtain.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.

With respect to the Dingess requirements in the present 
appeal, the veteran was notified of the type of evidence 
necessary to establish a disability rating or effective date 
by the letter dated in May 2008.  Adequate notice has been 
provided to the veteran prior to the transfer and 
certification of the veteran's case to the Board and complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  Nevertheless, because the service connection claim 
is being denied, and no effective date or rating percentage 
will be assigned, the Board finds that there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim. The veteran's relevant service, VA and 
private medical treatment records have been obtained.  The 
veteran has been provided with VA examinations.  There is no 
indication of any additional, relevant records that the RO 
failed to obtain.  In sum, the Board finds the duty to assist 
and duty to notify provisions of the VCAA have been fulfilled 
and no further action is necessary under the mandate of the 
VCAA.

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2007).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2007).  

Service connection for certain psychoses may be established 
based upon a legal "presumption" by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 
U.S.C.A. § 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).  In addition, service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2007).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2007); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Depression

The veteran's service medical records are negative of any 
diagnosis of or treatment for symptoms associated with 
depression during her period of active service.  A report of 
medical examination dated in October 1979 shows that clinical 
psychiatric evaluation was within normal limits.  In the 
associated report of medical history, the veteran indicated 
that she had never had depression or excessive worry or 
nervous trouble of any sort.

Subsequent to service, National Guard reports of medical 
examination dated in December 1983, February 1988, February 
1992, February 1997, December 1998, and August 2001, each 
show that clinical psychiatric evaluation was within normal 
limits.  Reports of medical history dated in December 1979, 
February 1997, and August 2001, show that the veteran 
indicated that she had never had depression or excessive 
worry or nervous trouble of any sort.

A letter from P. Smith, Ph.D., dated in August 2004 shows 
that the veteran had never been treated but had been referred 
to a VA Medical Center for treatment.  Evaluation or 
treatment of the veteran was never completed.

A private psychological evaluation report from A. J. 
Koestler, Ph.D., dated in August 2005, shows that the veteran 
had a history of two work related accidents, one while 
working for the U.S. Postal Service in 2000 and one while at 
summer camp with the U.S. Army Reserves in 2003.  She was 
said to be unable to work because of her pain.  Dr. Koestler 
indicated that the veteran likely had an alcohol abuse 
problem.  She would drink daily, be intoxicated several times 
each week, and had come to her evaluation session while 
intoxicated.  The diagnosis was alcohol abuse; rule out 
alcohol dependence; and pain disorder associated with both 
psychological factors and a general medical condition.

VA outpatient treatment records dated from March 2004 to 
October 2007 show that the veteran was treated intermittently 
for reported depression and anxiety.  She was assessed to 
have adjustment disorder with depressed mood and dysthymic 
disorder, not otherwise specified.

A VA examination report dated in May 2007 shows that the 
veteran reported having served in the U.S. Army Reserves for 
27 years and on active duty with the U.S. Army from July 1979 
to December 1979.  The examiner indicated that clinical 
records revealed that she apparently first hurt her back in 
2000 when she fell while working at the Post Office, and 
again injured it in June 2003 when she fell in the shower 
while at summer camp.  In August 2006, she was apparently 
first treated by VA for depression and chronic pain.  
Continued treatment was noted from February 2007 to March 
2007.  The examiner stated that it was somewhat difficult to 
obtain a complete history from the veteran because she was 
tearful throughout the interview speaking in a low, mumbling 
tone with very poor eye contact.  She answered questions with 
very few words and did not volunteer additional information 
or explain her answers in detail.  She indicated that she was 
last doing well in June 2003, prior to her fall and injury to 
her back.  She said she had to stay off work until May 2004 
and then was only allowed to do light duty.  She said she was 
terminated in November 2006, and that she had no job, but 
that she could not collect unemployment because of paperwork 
issues regarding her employment with Post Office.  She stated 
that being unable to work and provide for herself financially 
was the major source of her problems.  She would feel 
depressed, worried, and hopeless about things ever getting 
better for her.

After examination of the veteran, the diagnosis was 
depressive disorder, not otherwise specified.  The examiner 
explained that the veteran had depressive symptoms that 
appeared to be causing her distress and impairment.  She had 
multiple factors that might have been contributing to her 
depression, but there was no single identifiable stressor to 
meet the specific criteria of adjustment disorder.  The 
examiner concluded that because of the number of identified 
factors that might be contributing to her depressive 
disorder, it was less likely than not that her depression was 
caused by her bursitis or degenerative arthritis of the 
spine. 

A VA examination report dated in May 2008 shows that the 
veteran was said not to have been a reliable historian 
because of her impaired mental state.  She provided a history 
as that set forth in the prior VA examination above.  She 
reiterated that she became depressed when she was terminated 
from her job because of her back injury in 2003, which 
resulted in her losing her house, car, and "everything."  
Following mental status examination of the veteran, the 
diagnosis was recurrent, moderate, major depressive disorder.  
The examiner explained that considering her depressive 
symptoms and severity, she met the criteria for major 
depressive disorder that started about four years earlier, or 
perhaps longer.  She made improvements over the preceding two 
years, but had not completely improved in her illness.  The 
examiner concluded that it was not believed that the 
veteran's major depressive disorder was related to her 
service-connected bursitis and degenerative spinal arthritis.  
It was reasoned that her depressive disorder had been severe 
to moderate in the preceding four years, and that this kind 
of severity, particularly associated with the observed 
psychotic symptoms, was generally not associated with or 
caused by the chronic back pain.  On the contrary, the 
examiner believed that her depressive disorder was 
exacerbating her chronic pain to the point that the pain was 
not responding to aggressive pain management treatments.  The 
etiology for the major depressive disorder was unknown, 
perhaps biological, and perhaps partly related to stresses 
over the years starting with the death of her father, then 
brother, and then losing her job.  Her occupational 
impairments have all been related to her chronic medical 
conditions, but not to the depressive symptoms. 

In light of the foregoing, the Board finds that the 
preponderance of the evidence has failed to demonstrate that 
the veteran was ever diagnosed with a psychiatric disorder 
during her period of active service.  Her service medical 
records, to include  the October 1979 separation examination 
report, are highly probative as to her condition at the time 
of release from active duty, as they was generated with the 
specific purpose of ascertaining the veteran's then-physical 
condition, as opposed to his current assertion which is 
proffered in an attempt to secure VA compensation benefits.  
Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that 
although formal rules of evidence do not apply before the 
Board, recourse to the Federal Rules of Evidence may be 
appropriate if it assists in the articulation of the reasons 
for the Board's decision).  The weight of the service medical 
records, including the separation examination, is greater 
than subsequent treatment records based on a history as 
provided by the veteran, particularly, as the veteran has 
been deemed to be a poor historian due to her illness.  There 
is also no evidence of the manifestation of a psychosis 
within one year following separation from service.

The Board finds probative the May 2007 and May 2008 opinions 
of the VA examiners which, upon clinical and diagnostic 
testing of the veteran, determined that it was less likely 
than not that her depression was caused by or related to her 
service-connected bursitis or degenerative arthritis of the 
spine.  These opinions are considered probative as they are 
definitive, based upon a complete review of the veteran's 
entire claims file, and supported by detailed rationale.  
Accordingly, the opinions are found to carry significant 
probative weight.  Among the factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  The veteran has not provided any competent medical 
evidence to rebut the opinions against the claim or otherwise 
diminish their  probative weight.  See Wray v. Brown, 7 Vet. 
App. 488, 492-93 (1995).

Additionally, as noted above, the examiner in May 2008 
concluded that the type of depressive disorder which the 
veteran had was generally not associated with or caused by 
chronic back pain.  On the contrary, the examiner believed 
that her depressive disorder was exacerbating her chronic 
pain.  Therefore, entitlement to service connection on a 
secondary basis as proximately due to or the result of a 
service-connected disability is not warranted.  See 38 C.F.R. 
§ 3.310(a) (2007); Allen, 7 Vet. App. at 439.  

The Board has considered the veteran's statements in support 
of her claim that she has a depressive disorder that is 
manifested as a result of her service, to include as 
secondary to her service-connected bursitis and degenerative 
spinal arthritis.  While she is certainly competent to 
describe the extent of her current symptomatology, there is 
no evidence that she possesses the requisite medical training 
or expertise necessary to render her competent to offer 
evidence on matters such as medical diagnosis or medical 
causation.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for depression.  Although the veteran is entitled 
to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  See Gilbert, 1 Vet. App. at 
53. 


ORDER

Service connection for depression, to include as secondary to 
service-connected right hip disability and low back 
disability, is denied. 



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


